Citation Nr: 0115146	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-225 20A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than September 22, 
1999 for the award of dependency and indemnity compensation 
(DIC) benefits. 


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The veteran separated from service on May 1964 following 
twenty years, seven months, and twenty-four days of active 
duty.  The veteran died on January [redacted], 1998.  The appellant 
is the widow of the veteran.         

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which assigned an effective 
date of September 22, 1999 for the grant of Dependency and 
Indemnity Compensation (DIC).  


FINDINGS OF FACT

1.  The appellant married the veteran in June 1951.   

2.  The veteran died on January [redacted], 1998.  At the time of his 
death, service connection was in effect for arteriosclerotic 
heart disease and a 30 percent evaluation was assigned from 
June 1, 1964.  

3.  On January [redacted], 1998, the VA received notice of the 
veteran's death. 

4.  At the time the VA received notice of the veteran's 
death, VA had knowledge that the appellant was a dependent of 
the veteran with apparent entitlement to DIC benefits, but 
the VA did not furnish the appellant or her custodian with an 
appropriate application form.

5.  On September 22, 1999, the RO received a formal claim for 
DIC benefits filed by the appellant.   

CONCLUSION OF LAW

The criteria for entitlement to an effective date of February 
1, 1998, for commencement of payment of DIC benefits for the 
appellant have been met.  38 U.S.C.A. §§ 5110(d)(1), 5111 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.150, 3.152, 3.155, 
3.400(c)(2) (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is entitled to an effective 
date of January [redacted], 1998, for the grant of DIC benefits.  She 
asserts that she had notified the VA of the veteran's death 
on January [redacted], 1998, and she was given incorrect information.  
She contends that had she received the correct information 
from the VA, she would have filed an application in January 
1998 and she would have received the DIC benefits earlier.    

In the interest of clarity, the factual background of this 
case will be reviewed.  The pertinent law and VA regulations 
will be discussed.  Finally, the Board will analyze the 
appellant's claim and render a decision.

Factual Background

The veteran separated from service on May 1964 following 
twenty years, seven months, and twenty-four days of active 
duty.  

On June [redacted], 1951, the veteran and the appellant were married.  

In August 1964, service connection was established for 
arteriosclerotic heart disease and a 30 percent evaluation 
was assigned from June 1, 1964.  Service connection was 
established for history of left ureteral calculus and a 
noncompensable evaluation was assigned.  

The veteran died on January [redacted], 1998.  The immediate cause of 
death was acute anterior myocardial infarction.  

A Notice of Death Message dated January [redacted], 1998, indicates 
"miscellaneous transfer claim folder to NOD unit."  The 
message further indicates "NOD action, possible service 
connection, lightweight folder established, combine with this 
folder."  The Notice of Death message is associated with the 
claims folder.  

A Notice of Permanent Transfer of Veteran's Record dated 
February 9, 1998, indicates that the veteran's records were 
sent from the Records Processing Center in St. Louis to the 
RO in Columbia, South Carolina.  

On September 22, 1999, the appellant's application for DIC 
Compensation, Death Pension, and Accrued Benefits by a 
surviving spouse was received by the RO.   

A Request for Folder Recall indicates that the veteran's 
folder was transferred to Columbia on February 9, 1999.  The 
RO in Winston-Salem, North Carolina requested the veteran's 
claims folder on September 28, 1999, and received the claims 
folder on October 5, 1999.   

In a January 2000 rating decision, service connection for the 
veteran's cause of death was granted and DIC benefits were 
awarded to the appellant, effective October 1, 1999, the 
first day of the month after the appellant became entitled to 
the benefits.  The effective date of the entitlement to 
benefits was September 22, 1999, the date of receipt of the 
appellant's formal claim for DIC benefits.    

In an August 2000 statement, the appellant asserted that the 
effective date for the award of DIC benefits should be 
January 11, 1998.  The appellant indicated that she had 
contacted a "VA office in Wilmington."  She stated that she 
informed the VA of the veteran's death and the cause of 
death.  She stated that she had made numerous phone calls to 
the RO in Winston-Salem without satisfaction.  She indicated 
that she asked the representative what help was available to 
her through the VA.    She indicated that she was told that 
service connection for the veteran's cause of death was not 
warranted and she was not entitled to a pension.  The 
appellant indicated that her daughter found information on 
the internet regarding entitlement to service connection for 
cause of death.  The appellant stated that her daughter 
contacted the "VA office in Wilmington" and was told to 
obtain medical records; she filed a formal application.  The 
appellant asserted that it was not her fault that she 
received the wrong information in January 1998 and that an 
application was not filed when she first went to the VA 
office.   

Applicable Law and Regulations

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service-connected death of a 
veteran.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.5(a) 
(2000).  

The effective date of an award of DIC benefits is the first 
day of the month in which the veteran's death occurred if the 
claim is received within one year after the date of death; 
otherwise, the effective date of the award shall be the date 
of receipt of the claim.  38 U.S.C.A. § 5110(d)(1) (West 
1991); 38 C.F.R. § 3.400(c)(2) (2000). 

"Date of receipt" means the date on which a claim, 
information or evidence was received in the VA.  38 C.F.R. § 
3.1(r) (1999). 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (2000). 

A "claim" means a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2000).

Upon receipt of notice of death of a veteran, the appropriate 
application form will be forwarded for execution by or on 
behalf of any dependent who has apparent entitlement to 
pension, compensation, or dependency and indemnity 
compensation.  If it is not indicated that any person would 
be entitled to such benefits, but there is payable an accrued 
benefit not paid during the veteran's lifetime, the 
appropriate application form will be forwarded to the 
preferred dependent.  Notice of the time limit will be 
included in letters forwarding applications for benefits.  
38 C.F.R. § 3.150 (2000). 

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2000).

Regardless of VA regulations concerning effective dates of 
awards, the payment of monetary benefits based on original, 
reopened, or increased awards may not be made for any period 
prior to the first day of the calendar month following the 
month in which the award became effective.  38 C.F.R. § 3.31 
(2000). 

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The law 
further provides that VA may defer providing assistance 
pending the submission by the claimant of essential 
information missing from the application.  VCAA (to be 
codified at 38 U.S.C.A. § 5103A).   

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102 (2000).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), it was observed that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the preponderance of the evidence must be against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  The Board observes in 
passing that the benefit of the doubt rule articulated above 
has not been substantially altered by the Veterans Claims 
Assistance Act of 2000.

Analysis

Initial Matters

For reasons which will be explained immediately below, the 
Board concludes that the provisions of the VCAA have been 
satisfied.  There is no indication that there are additional 
records that have not been obtained and which would be 
pertinent to the present claim.  The appellant was notified 
of the pertinent law and regulations in the September 2000 
statement of the case.  The appellant and her representative 
have been given ample notice of the kind of evidence which 
should be submitted in support of this claim and have been 
accorded the opportunity to present evidence and argument in 
support of the claim, and indeed they have done so.   

For the reasons discussed above, the Board finds that no 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim.   No further development is 
required in order to comply with VA's duty to assist. 

Discussion

Review of the record reveals that the veteran died on January 
[redacted], 1998.  On September 22, 1999, the RO received an 
Application for Dependency and Indemnity Compensation or 
Death Pension and Accrued Benefits by a Surviving Spouse or 
Child (VA Form 21- 534) from the appellant.  In January 2000, 
the RO granted the appellant's claim and assigned an 
effective date of September 22, 1999, the date of receipt of 
the claim for DIC benefits.  

As noted above, the effective date of an award of DIC 
benefits is the first day of the month in which the veteran's 
death occurred if the claim is received within one year after 
the date of death; otherwise, the effective date of the award 
shall be the date of receipt of the claim.  38 U.S.C.A. § 
5110(d)(1); 38 C.F.R. § 3.400(c)(2). 

It is clear that the date of receipt of the appellant's 
formal claim for DIC benefits was September 22, 1999.  There 
is no evidence of record that the appellant filed a formal 
claim for DIC benefits within one year after the date of the 
veteran's death, which was from January [redacted], 1998, to January 
[redacted], 1999.   

However, the Board points out that under 38 C.F.R. § 3.105, 
once notice of the death of a veteran is received, VA is 
charged with the duty to furnish an appropriate application 
form for DIC benefits to any dependent of the veteran who has 
apparent entitlement.  38 C.F.R. § 3.150.  

Review of the record reveals that the VA was notified of the 
veteran's death on January [redacted], 1998, nine days after the 
veteran's death.  Associated with the veteran's claims folder 
is a Notice of Death message dated January [redacted], 1998.  This 
record indicates that there was "possible service 
connection" and the veteran's claims file was transferred to 
the notice of death unit.  The Board points out that the date 
of the notice of death message, January [redacted], 1998, is the same 
date that the appellant asserts that she contacted the VA, 
informed the VA of the veteran's death, and requested 
information regarding her benefits.  

The evidence of record at the time VA received notice of the 
veteran's death clearly documents that the appellant was a 
surviving spouse of the veteran who had apparent entitlement 
to DIC benefits.  The Board points out that the appellant's 
and the veteran's marriage certificate is associated with the 
claims folder.  Also, the evidence of record shows that the 
veteran had service-connected disabilities including 
arteriosclerotic heart disease.  The Board also points out 
that the VA was considering entitlement to service connection 
for the cause of the veteran's death at the time the VA was 
notified of the veteran's death on January [redacted], 1998.  The 
Notice of Death message itself indicates "possible service 
connection" and the VA requested the veteran's claims 
folder.  This establishes that on January [redacted], 1998, the VA 
acknowledged the appellant's apparent entitlement to DIC 
benefits.  

The Board finds that under 38 C.F.R. § 3.150, the VA has an 
affirmative duty to furnish an application form for certain 
death benefits to a dependent of a deceased veteran who has 
apparent entitlement.  In the present case, there is no 
evidence that the VA forwarded the appropriate application to 
the appellant after notice of the veteran's death.  

The Board notes that under the provisions of 38 C.F.R. § 
3.155, upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within 1 year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a). 

In Quarles v. Derwinski, 3 Vet. App. 129, 137 (1992), and 
Servello v. Derwinski, 3 Vet. App. 196, 200 (1992), the Court 
held that "the one-year filing period for such applications 
did not begin to run" when VA did not forward the claimant a 
formal application form once his informal claim had been 
received and that, therefore, the date on which the informal 
claim was received "must be accepted as the date of his 
'claim' or 'application' for purposes of determining an 
effective date..."  Servello, 3 Vet. App. at 200. 

The Board believes that the same essential analysis must 
apply to the facts of the instant case.  38 C.F.R. § 3.150 
charges the VA with an affirmative duty to furnish an 
application form for certain death benefits to a dependent of 
a deceased veteran who has apparent entitlement.  It is as if 
the notification of the death of a veteran is in effect an 
informal claim for purposes of giving rise to a specific 
obligation on the part of the VA to forward an appropriate 
application to the appellant.  The Board notes that an 
informal claim is defined as "any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the VA, from a claimant..."  
38 C.F.R. § 3.155.  

Applying the Court's analysis, the Board therefore concludes 
that since the RO did not send the appellant a formal 
application form upon notification of the veteran's death, 
the date of notification of the veteran's death, January [redacted], 
1998, must be accepted as the date of the claim for purposes 
of determining an effective date.  

In reaching this determination the Board has carefully 
considered a holding of VA's General Counsel which determined 
that a failure to furnish information regarding VA benefits 
under 38 U.S.C.A. § 7722 did not afford a basis for assigning 
an earlier effective date.  VAOPGCPREC 17-95 (June 21, 1995).  
However, that opinion was expressly limited by the General 
Counsel to situations where any notification obligation under 
38 U.S.C.A. § 7722 was not complied with.  The General 
Counsel acknowledged that the scope of VA's obligation may 
differ under other statutory provisions.  The Board finds 
that the specific, express duty to furnish an appropriate 
application form to certain individuals under 38 C.F.R. § 
3.150 is a separate, distinct affirmative duty apart from any 
duty regarding outreach services under 38 U.S.C.A. § 7722.  
As such, the above-cited opinion of VA's General Counsel does 
not preclude assignment of an earlier effective date when the 
duty to furnish the appropriate application is not complied 
with.  The Board finds that the failure to furnish an 
application form under 38 C.F.R. § 3.150 should be viewed as 
similar to a breach of VA's specific, express duty to provide 
a formal claim form under 38 C.F.R. § 3.155 after receiving 
an informal claim and that the analysis of the Court in 
situations involving a breach of the 38 C.F.R. § 3.155 duty 
should also apply to situations (as in the present case) 
involving a breach of the duty imposed by 38 C.F.R. § 3.150. 

The Board points out that the effective date of an award of 
DIC for which application is received within one year of the 
date of death shall be the first day of the month in which 
the death occurred.  38 U.S.C.A. § 5110(d)(1).  In this case, 
the veteran died on January 11, 1998, so the effective date 
for the award of DIC benefits is January 1, 1998.  However, 
38 U.S.C.A. § 5111 provides that notwithstanding section 
5110, the payment of monetary benefits based on an award of 
DIC may not be made to an individual for any period before 
the first day of the calendar month following the month in 
which the award became effective.  Thus, the effective date 
for commencement of payment of the appellant's DIC award is 
February 1, 1998.   


ORDER

Entitlement to an effective date of February 1, 1998, for the 
commencement of the payment of DIC benefits for the appellant 
is warranted.  The appeal is granted to this extent.   



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

